Citation Nr: 0008690	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disorder, characterized as an anxiety reaction or post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1943 to January 1946, appealed that decision to the Board.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is manifested by 
impaired memory, difficulty in understanding complex commands 
and difficulty in establishing effective social 
relationships.  

2.  The veteran's psychiatric disorder is not manifested by 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, or 
impaired impulse control


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for a 
psychiatric disorder, characterized as an anxiety reaction or 
post-traumatic stress disorder, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-4.14, 4.125-
4.132, Diagnostic Code 9400 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for a 
psychiatric disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

A November 1947 rating decision granted service connection 
for a psychiatric disorder then characterized as hysteria 
psychoneurosis, finding that such was not disabling to a 
compensable degree.  A September 1960 rating decision found 
that the veteran's psychiatric disorder, characterized as a 
conversion reaction, was 30 percent disabling.  A September 
1972 rating decision recharacterized the veteran's disorder 
as an anxiety reaction, among other things.  A March 1984 
Board decision denied a disability evaluation in excess of 30 
percent.  The veteran filed this current claim in March 1997.

As a result of this claim for an increased evaluation, the 
veteran was provided a fee-basis VA examination in May 1997.  
The examiner stated that the veteran arrived promptly and 
appeared to be a reliable historian.  The veteran related 
that during service he was assigned to a chemical warfare 
unit, and that during service he was strafed in France and 
bombed in England.  The veteran related that he developed his 
anxiety in 1944 but was not sure what the underlying cause 
was.  As to current symptoms, the veteran related that he had 
daily anxiety manifested by muscle tension, restlessness, 
nausea, a dry mouth and occasional shakiness and diaphoresis.  
The veteran also related memory problems, which he attributed 
to advancing age.  He denied crying spells and feelings of 
helplessness or hopelessness.  He admitted to a remote 
history of suicidal ideation but denied any plan or attempt.  
Homicidal ideation was also reported in the remote past, and 
while plans were made, he denied actions.  Sleep difficulties 
were reported, as were feelings of disproportionate anger.

Objectively, the veteran was described as well groomed and 
appeared his stated age.  Speech was intelligible, 
normoproductive, relevant and coherent, without deviations.  
He had a mildly sad expression with a constricted congruent 
affect.  Motor activity was remarkable for noticeable 
restlessness.  As to recall, the veteran remembered three out 
of four objects with prompting at one and five minutes.  He 
could perform a digit span of five forward and four in 
reverse.  Recent memory was intact, as shown by his ability 
to recall his last meal.  Remote memory was intact, as shown 
by his ability to name the last three presidents.  The 
veteran was also described as alert and oriented to person, 
place, time and purpose.  Judgment was described as grossly 
intact.  Fund of knowledge was appropriate for his age and 
education.  The veteran denied hallucinations, delusions, 
thought insertion or broadcasting, or ideas of reference.  
The examiner stated that the veteran could follow moderately 
detailed instructions while maintaining adequate attention 
and concentration.  Finally, the examiner stated that the 
veteran indicated that depression was of such low intensity 
as to have no adverse affect on his life.  However, anxiety 
impaired his quality of life, but did not preclude ability to 
adequately interact with others or deal with normal daily 
stress.  An Axis V Global Assessment of Functioning (GAF) 
score of 65 was noted.

In May 1998, the veteran was provided a hearing before an RO 
hearing officer.  His son appeared as an observer.  The 
veteran related private treatment.  The veteran also related 
difficulty in sleeping, and that since the death of his wife, 
his life situation had deteriorated.  He denied nightmares.  
The veteran informed the hearing officer that he retired in 
1976, and that he spends a large part of the day watching 
television and reading.  He stated that he lived alone, and 
that since his wife had passed away, his social life had 
declined.  

Subsequent to the RO hearing, the veteran was again provided 
a fee-basis VA psychiatric examination in May 1999 by the 
same examiner who performed the May 1997 examination.  The 
veteran's military and psychiatric histories were reviewed in 
detail.  To a large extent, the results mirrored those shown 
two years earlier, and a detailed recitation of the 
similarities is not needed here.  The veteran was again 
oriented to all four spheres, and judgment was grossly 
intact.  Fund of knowledge again appeared normal for his age 
and education.

However, the Board does note that by May 1999 the veteran's 
remote memory had decreased, as he stated that President 
Carter was president before President Clinton.  Cognitive 
functioning had declined, with the veteran limited to simple 
one and two step instructions.  The examiner stated that this 
could be related to nonservice-connected vascular disease.  
Also in contrast to symptoms seen two years earlier, the 
examiner stated that depressive symptoms were more severe, 
and did impair the veteran's ability to adequately interact 
with others.  The examiner recharacterized the veteran's 
psychiatric disorders to PTSD and dysthymia, as well as a 
cognitive disorder of unknown etiology.  A GAF score of 60 
was given.

Private treatment records dated during this claim show 
substantially the same results as those seen in the above 
referenced VA examinations.  A March 1997 treatment record 
from Orlando T. Collado, M.D., however, did show an Axis V 
GAF score of 55, and the use of psychotropic medication was 
reviewed.  Another March 1997 treatment record noted a GAF of 
54.  August 1997 correspondence from J. Stanley Buncee, 
Ph.D., to the RO indicated that a more appropriate working 
psychiatric diagnosis was PTSD.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

A 30 percent schedular evaluation for mental disorders, 
including various anxiety disorders, including PTSD, 
envisions occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1999).  More severe symptomatology would warrant a 
100 percent evaluation.

Initially, the Board notes that the veteran's psychiatric 
symptomatology has been variously characterized as PTSD or an 
anxiety disorder.  In this decision, the Board makes no 
attempt to distinguish symptomatology, and in fact, the Board 
will attribute all of the veteran's psychiatric 
manifestations to his service connected disability.  The 
characterization of such, while relevant to treatment, is not 
relevant to the degree of VA compensation.  Similarly, as the 
veteran's memory problems were not specifically excluded as a 
result of his service connected disorder, the Board has also 
attributed this symptom to his service connected disorder.

In light of the above, the Board finds that the veteran's 
psychiatric symptomatology falls somewhere between a 30 
percent and 50 percent disability evaluation.  The veteran 
most recently showed difficulty in understanding 
instructions, a decline in memory and a decline in social 
relations.  This evidence comports with a 50 percent 
evaluation.  However, sleep impairment, a depressed mood and 
anxiety are contemplated in the current 30 percent 
evaluation, particularly in light of the veteran's ability to 
have a normal conversation.

The Board also notes that the veteran's GAF has ranged from 
54 to 65 during his claim.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, a GAF 
score between 51 and 60 reflects moderate psychiatric 
symptoms (eg. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social 
occupation, or school functioning (eg. few friends, conflicts 
with peers or coworkers.)  In light of the above, the Board 
finds that a 50 percent evaluation is warranted for the 
veteran's psychiatric disorder, resolving any reasonable 
doubt in favor of the veteran.  38 C.F.R. § 3.102 (1999).  
However, the Board notes that the veteran has never displayed 
any of the criteria for a 70 percent evaluation, and thus, an 
evaluation in excess of 50 percent is not warranted.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that the veteran's 
service connected psychiatric disorder has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  The veteran has testified that 
he retired in 1976, and there is no evidence of in-patient 
treatment for the veteran's psychiatric disorder during the 
pendency of this claim.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent disability evaluation for a psychiatric 
disorder, characterized as an anxiety reaction or post-
traumatic stress disorder, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


